J-S05021-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANTHONY JOHN ALDRICH                       :
                                               :
                       Appellant               :   No. 986 WDA 2018

         Appeal from the Judgment of Sentence Entered May 21, 2018
    In the Court of Common Pleas of Erie County Criminal Division at No(s):
                          CP-25-CR-0000167-2018,
             CP-25-CR-0003228-2017, CP-25-CR-0003230-2017,
                           CP-25-CR-0003789-2017


BEFORE:      PANELLA, P.J., NICHOLS, J., and STRASSBURGER, J.*

JUDGMENT ORDER BY NICHOLS, J.:                          FILED MARCH 11, 2019

        Appellant Anthony John Aldrich appeals from the judgment of sentence

imposed following his guilty pleas to multiple offenses at four trial court docket

numbers.     Appellant argues that the trial court’s imposition of consecutive

sentences resulted in a manifestly excessive aggregate term of imprisonment.

In light of the Pennsylvania Supreme Court’s decision in Commonwealth v.

Walker, 185 A.3d 969 (Pa. 2018), we quash.

        The relevant facts giving rise to this appeal are well known to the

parties, and we need not restate them here.            The trial court sentenced

Appellant at four separate docket numbers on May 21, 2018. Appellant filed

a post-sentence motion nunc pro tunc on June 6, 2018. The motion listed all

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S05021-19



four docket numbers in the caption.            On June 7, 2018, the court denied

Appellant’s post-sentence motion nunc pro tunc.           In its order, the court

expressly provided that Appellant “has a right to appeal within thirty (30) days

of the date of this Order.” Order, 6/7/18.

       On July 5, 2018, Appellant filed one notice of appeal.1 Again, Appellant

listed all four trial court docket numbers in the caption.            This Court

subsequently issued a rule to show cause why the appeal should not be

quashed.2 Appellant filed a response and resolution of the issue was deferred

to this panel.

       “Where . . . one or more orders resolves [sic] issues arising on more

than one docket or relating to more than one judgment, separate notices of

appeal must be filed.” Pa.R.A.P. 341, Note (citation omitted). On June 1,

2018, the Pennsylvania Supreme Court decided Walker and emphasized,

“[t]he Official Note to Rule 341 provides a bright-line mandatory instruction

to practitioners to file separate notices of appeal.” Walker, 185 A.3d at 976-

77.   Further, the Court announced, “in future cases Rule 341(a) will, in

accordance with its Official Note, require that when a single order resolves

issues arising on more than one lower court docket, separate notices of appeal

____________________________________________


1 The certified record includes only one copy of the notice of appeal, which is
attached to the documents from trial court docket number 3228-2017. The
record contains no evidence to demonstrate that Appellant filed separate
notices of appeal for all four trial court dockets.

2The rule to show cause erroneously stated that Appellant filed the notice of
appeal on June 1, 2018.

                                           -2-
J-S05021-19



must be filed. The failure to do so will result in quashal of the appeal.” Id.

at 977 (footnote omitted).

      Instantly, Appellant filed a single notice of appeal from the judgment of

sentence imposed at four separate docket numbers on July 5, 2018. Because

Appellant filed the notice of appeal after the Supreme Court’s decision in

Walker, we must quash this appeal.

     Appeal quashed. Jurisdiction relinquished.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/11/2019




                                     -3-